Citation Nr: 0938181	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for right hand 
impairment.

2. Entitlement to service connection for insomnia.

3. Entitlement to service connection for bilateral leg hair 
loss.

4. Entitlement to service connection for mood disorder with 
loss of memory.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 
1991 and from February 2005 to February 2006.  He served in 
the Army National Guard from June 1987 to July 1993, and in 
the Army Reserves from July 1993 to the present.  He was 
stationed in Iraq from January 1991 to April 1991 and from 
April 2005 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claims.

On appeal in January 2004, the Board remanded the case in 
order to examine the Veteran and obtain a medical opinion.  
The Veteran was called to active duty for a year in Iraq 
before he could be examined.

In March 2006, the Board again remanded the case for 
appropriate medical examinations.  The Board also instructed 
the AMC/RO to obtain the Veteran's service treatment records, 
to include any records which may have been created during his 
reserve service or his service in Iraq.

The Board notes that in the March 2001 application, the 
Veteran raised a claim of service-connection for 
hypertension.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its most recent remand, the Board requested that the 
AMC/RO obtain the Veteran's service treatment records, 
including any which may have been created during his reserve 
service, as well as during his recent service in Iraq.  The 
only service treatment records contained in the claims file 
are from the Veteran's first active duty period (December 
1990 to May 1991), an October 1989 examination, and a January 
2006 post-deployment examination.  

In December 2006, the AMC requested service treatment records 
from Code 11 for the Veteran's two active duty periods.  In 
February 2008, Code 11 responded "All DPRIS images related 
to your request code have been provided."  

A February 2008 deferred rating decision contains the 
following instructions:

We need to obtain the service treatment records for 
the veteran's recent service in Iraq.  We need to 
obtain any reserve records since the veteran's 
release from active duty on 5-1991.  Please obtain 
the address of the veteran's reserve unit and 
request directly from the unit a copy of [] any 
service treatment records. If the records do not 
exist, we need a written negative reply . . .

In February 2008, the AMC requested the following from the 
Office of the Adjutant General for Louisiana: (1) exact dates 
of the Veteran's periods of INACDUTRA; (2) exact dates of the 
Veteran's periods of ACDUTRA; and (3) the Veteran's unit 
medical records from December 1990 to May 1991.  The address 
the letter was sent to was no longer valid.  The AMC sent a 
second request in October 2008 and received the following 
reply in December 2008: "We do not have any of [the 
Veteran's] Service Treatment Records nor were any of his 
medical documents scanned for us to have on file.  His 
Service Treatment Records should be located in St. Louis, 
Missouri."  The AMC sent a third request in March 2009 and 
received the following reply in April 2009:  "The requested 
records are no longer at this organization.  Current location 
unknown."  The AMC sent a fourth request in May 2009 and 
received another negative reply.

The Board notes that the Veteran is currently affiliated with 
the US Army Reserve Joint Force Command.  The AMC has not 
attempted to request service treatment records from this 
organization.  Nor has the AMC contacted the NPRC as 
recommended by the Adjutant General of Louisiana.  
Furthermore, the AMC has attempted to obtain service 
treatment records from the Veteran's first active duty period 
(December 1990 to May 1991), which the Board notes are 
contained in the claims file.

In view of the foregoing, additional attempts must be made to 
obtain any additional service treatment records that may be 
available pertaining to the Veteran's second period of active 
duty (February 2005 to February 2006), ACDUTRA, and 
INACDUTRA.  38 C.F.R. § 3.359(c)(2) (2008). 

The Board's March 2006 remand also asked that the Veteran be 
examined in an attempt to ascribe a clinical diagnosis to the 
Veteran's claimed disorders, determine the etiology of these 
conditions, and determine whether the Veteran manifests signs 
and symptoms of an undiagnosed illness.  The RO completed 
this part of the remand in January 2008 by obtaining VA 
neurological, hand, skin, and mental disorders examinations.  
However, the etiology of the Veteran's hair loss, insomnia, 
and hand symptoms could not be determined with reasonable 
medical certainty without resorting to mere speculation.  The 
mental disorders examiner opined that the Veteran did not 
meet the criteria for an anxiety disorder; however, he did 
not offer an opinion as to whether the Veteran manifested 
signs and symptoms of an undiagnosed illness, to include a 
mood disorder with memory impairment.

The February 2008 deferred rating decision instructed the 
rating specialist to do the following once the Veteran's 
service treatment records were obtained:

We must return the claims folder to the examiner of 
the mental disorders examination for a medical 
opinion.  We need the examiner to state if it is at 
least as likely as not that any claimed 
condition[s], if currently manifested are 
etiologically linked to service.  The examiner must 
state if the veteran manifests signs [or] symptoms 
of any undiagnosed illnesses primarily manifested 
by a mood disorder with memory impairment or 
whether he has a medically unexplained chronic 
multisymptom illness, as a consequence of his 
service in the Persian Gulf War.

If and only if we obtain additional service 
treatment records, we must then return the claims 
folder to the examiner of the hand, thumb and 
fingers, and skin examinations for review of new 
evidence and the issuance [of] any change in their 
medical opinion.

The Board notes that the RO scheduled Gulf War, hand, mental 
disorders, and skin examinations for July 2009.  The Veteran 
failed to report for the scheduled examinations.  In a 
statement dated in August 2009, the Veteran's wife indicated 
that the Veteran was on orders in Italy at the time of the 
July 2009 appointments and would reschedule when he returned.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and any other relevant 
federal records depository to determine 
if additional service medical records 
are present, to include medical records 
from the Veteran's second active duty 
period (February 2005 to February 
2006), as well as his service in the 
Army National Guard and Army Reserve.  
If such records are available, obtain 
them and place them into the claims 
file.  If, after inquiry, it is 
apparent that the Veteran's additional 
records are not in the custody of the 
federal government, annotate the record 
to reflect this.

2.	Obtain verification of the Veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Army 
Reserve.  Request additional medical 
records pertaining to any and all 
periods of ACDUTRA and INACDUTRA.  If 
such service cannot be verified, 
indicate whether the pertinent records 
do not exist and whether further 
efforts to obtain the records would be 
futile.

3.	If the Veteran has not already 
undergone examinations rescheduled from 
July 2009, the Veteran must be accorded 
VA medical examinations for the purpose 
of determining the etiology and 
approximate onset date of his claimed 
disorders.  The Veteran's claims file 
must be furnished to the examiners for 
use in the study of this case and the 
examiners should indicate whether the 
claims folder was provided and 
reviewed.

The examiners should answer the 
following questions:

a.	Is it as least as likely as not 
(50 percent or greater likelihood) 
that any of the claimed 
conditions, if currently 
manifested, originated during the 
Veteran's periods of active duty 
from December 1990 to May 1991 and 
from February 2005 to February 
2006 or during any period of 
active duty for training?

b.	Does the Veteran manifest signs 
and symptoms of any undiagnosed 
illnesses primarily manifested by 
right hand impairment, insomnia, 
hair loss on the legs, or a mood 
disorder with memory impairment as 
a consequence of his service in 
the Persian Gulf War?

c.	Does the Veteran have a medically 
unexplained chronic multisymptom 
illness as a consequence of his 
service in the Persian Gulf War?

All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described 
in detail.  A complete rationale should 
be provided for any opinion or 
conclusion expressed.

If the examiners are unable to provide 
the requested opinions without 
resorting to speculation, they should 
so indicate.

4.	Thereafter, re-adjudicate the claims.  
If any benefit on appeal remains 
denied, issue a supplemental statement 
of the case and give the Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




